
	
		I
		111th CONGRESS
		2d Session
		H. R. 5794
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to establish
		  requirements for the treatment of absentee ballots in elections for Federal
		  office, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Let My Absentee Ballot Count Act of
			 2010.
		2.Requirements for
			 treatment of absentee ballots in Federal elections
			(a)Requirements
			 DescribedTitle III of the
			 Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting
			 after section 303 the following new section:
				
					303A.Requirements
				for treatment of absentee ballots
						(a)Procedures for
				design of ballot
							(1)Consultation
				with united states postal service to minimize postage
				requirementsIn designing the absentee ballot used in an election
				for Federal office, the appropriate State and local election officials shall
				consult with the United States Postal Service so that the ballot is designed in
				a manner which minimizes the amount of postage required for the voter to return
				the ballot.
							(2)Requiring outer
				envelope for ballotA State shall design each absentee ballot
				used in an election for Federal office in a manner which includes an envelope
				or other covering so that the contents of the ballot are not visible during
				transmission.
							(b)Confirmation of
				acceptance of ballot prior to election
							(1)Requirement to
				implement tracking procedures
								(A)In
				generalThe State or local election official responsible for the
				receipt of voted absentee ballots in an election for Federal office shall
				implement procedures to track and confirm the receipt of such ballots, and to
				make information on the receipt of such ballots available prior to the date of
				the election to the individual who cast the ballot, by means of online access
				using the Internet site of the official's office.
								(B)Use of toll-free
				telephone numberIf the office of the election official
				responsible for the receipt of voted absentee ballots in an election for
				Federal office does not have an Internet site, the official may meet the
				requirements of subparagraph (A) by operating a toll-free telephone number that
				may be used by an individual who cast an absentee ballot to obtain the
				information involved.
								(C)Information
				specifiedThe information referred to in subparagraphs (A) and
				(B) with respect to the receipt of an absentee ballot shall include information
				regarding whether the vote cast on the ballot was counted, and, in the case of
				a vote which was not counted, the reasons therefor.
								(2)Treatment of
				individuals subsequently casting ballots at polling placeIf an
				individual is informed prior to the date of an election in accordance with the
				procedures implemented under paragraph (1) that a vote cast by the individual
				on an absentee ballot will not be counted in the election and the individual
				casts a ballot at the polling place on the date of the election—
								(A)the vote cast on
				the absentee ballot shall not be counted in the election;
								(B)the ballot cast at
				the polling place shall be treated as a regular ballot and not as a provisional
				ballot (unless the ballot would otherwise be subject to treatment as a
				provisional ballot under section 302(a)), and shall be counted if the
				individual is eligible to vote in the election; and
								(C)the individual
				shall not be considered to be in violation of any law which prohibits an
				individual from casting more than one vote in any election;
								without
				regard to whether or not the information provided to the individual in
				accordance with the procedures implemented under paragraph (1) is
				correct.(c)Prohibiting
				rejection of ballot for lack of notarizationA State may not refuse to accept an
				absentee ballot in an election for Federal office solely on the grounds that
				the ballot is not notarized or signed by a witness.
						(d)No effect on
				requirements applicable to absentee voting by members of uniformed services or
				overseas citizensThe provisions of this section may not be
				construed to affect any requirement of the Uniformed and Overseas Citizens
				Absentee Voting
				Act.
						.
			(b)Conforming
			 amendment relating to enforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 303A.
			(c)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following:
				
					
						Sec. 303A. Requirements for treatment of
				absentee
				ballots.
					
					.
			
